Citation Nr: 1518976	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability  (TDIU) due to service-connected disability.    


REPRESENTATION

Appellant represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim of entitlement to service connection for PTSD.  Then, in a January 2010 rating decision, the RO granted the Veteran's claim and assigned it a 50 percent disability rating, effective March 25, 2009.  The Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board notes that the Veteran has appealed the initial rating assigned for PTSD following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial rating assigned.

In his May 2012 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  The requested hearing was conducted in January 2015 by the undersigned.  A transcript is associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to an increased initial rating for PTSD and entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

During his January 2015 Board hearing, the Veteran's representative indicated that the Veteran has continued to seek treatment, both VA and private, for his PTSD.  At that time, the representative indicated that the Veteran's treating physicians could present a different disability picture than that presented at the February 2012 VA examination.  The Veteran's representative also indicated that he would be providing these treatment records for the claims file.  However, to date, none of the Veteran's VA or private treatment records dated since March 2012 have been associated with the claims file, to include VBMS and Virtual VA.  As a result, a remand is required in order to request, obtain, and associate these and any other relevant VA treatment records with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

The Veteran was last afforded a VA examination for his PTSD in February 2012, over 3 years ago.  In addition, the Veteran's representative stated at the January 2015 Board hearing that the Veteran's disability picture was different since the last VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's PTSD, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the issue of TDIU has been raised by the Veteran and his representative.  The Veteran testified at his January 2015 Board hearing that he was unable to work due to his PTSD symptoms.  As such, the issue of unemployability has been reasonably raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for PTSD since February 2012.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Regardless of the Veteran's response, the RO/AMC should obtain and associate with the record any VA treatment records dated from February 2012.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of the service-connected PTSD.  

Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's service-connected PTSD.  The examiner should also describe the impact that the Veteran's PTSD has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

